DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 12/30/19.
2.	The instant application is a national stage entry of PCT/US18/40324, International Filing Date: 06/29/2018, which claims priority from provisional application 62527659, filed 06/30/2017.

Claim status
3.	In the claim listing of 2/16/21 claims 1-9, 11-13, 16, 27, 32, 37 and 39-42 are pending in this application and are under prosecution. Claims 10, 14-15, 17-26, 28-31, 33-36 and 38 are canceled.

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 12/30/19 and 3/19/20 are being considered by the examiner. All the references cited in said IDS have been considered by the examiner.
The listing of references in the specification (pgs. 41 and 42 of 4/15/20) is not a proper information disclosure statement (37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification- Objected
5.	The disclosure is objected to because of the following informalities: As shown below, the substitute specification filed on 4/15/20, wherein “Marked up version” is not in line with the “Clean version”.

    PNG
    media_image1.png
    224
    909
    media_image1.png
    Greyscale

	Appropriate correction is required.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (US 2015/0037802 published Feb. 5, 2015).
	Claim interpretation: Claim limitation recited with alternate claim language “or” or “and/or” has been interpreted to require single limitation. 
With regard to preamble of “A method for purifying a sample containing nucleic acids to obtain isolated nucleic acids of a desired size range” of claim 1 and “A method of size selecting nucleic acids” of claims 27 and 32, MPEP 2111.02 makes it clear that "If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction." Accordingly, the claim language of “A method for purifying a sample containing nucleic acids to obtain isolated nucleic acids of a desired size range” of claim 1 and “A method of size selecting nucleic acids” of claims 27 and 32 merely set forth the intended use or purpose of the claimed invention but do not limit the scope of the claims.
Regarding claim 1, Wang teaches a method for extracting the DNA from cells comprising the step of adding a guanidine and proteinase K buffer to lyse the cells and enables DNA to subsequently bind the DNA by adding an alcoholic solution and the silica nanomembrane to precipitate and bind the DNA and taking out the unbound liquid, washing the membrane and eluting the nucleic acid (Fig. 3, shown below and paragraph 0089, Wang claims 34-48). 


    PNG
    media_image2.png
    325
    355
    media_image2.png
    Greyscale

Wang also teaches that the method is used to enrich a sample in a particular type of nucleic acid, e.g. DNA or RNA or long nucleic acids or short nucleic acids during the binding step and washing step by adjusting the percentage of alcohol in the buffers which will lead to preferred binding and elution of a specific species or use of salts to extract a particular type of nucleic acid by adjusting the relative solubilities (paragraph 0068).
Combining the cell comprising nucleic acid with guanidine buffer of Wang meets the limitation of step ‘a’ of claim 1 of combining a nucleic acid-containing sample with a binding buffer to provide a binding mixture.
The binding of nucleic acid to the silica nanomembrane of Wang meets the limitation of step ‘b’ of claim 1 of contacting the binding mixture with a nanomembrane, wherein the nanomembrane binds nucleic acids in the binding mixture.
The step of enriching a particular type of nucleic acid, e.g. DNA or RNA or long nucleic acids or short nucleic acids during the binding step and washing step by adjusting the percentage of alcohol in the buffers of Wang meets the limitation of step ‘c’ of claim 1 of selecting the nucleic acids based on size during, or after binding the nucleic acids with the nanomembrane.

Regarding claims 2-4, as discussed above while rejecting claim 1, Wang teaches washing the nanomembrane after nucleic acid binding with adjusting alcohol % or salts in the wash buffer to remove short nucleic acid meets the limitation of selectively remove nucleic acids of a specific size range recited in generality of claim 2, which also meets the limitation of selectively binding nucleic acids of a specific size range, which is inherent to the binding step (limitation of claim 3) and selectively eluting bound nucleic acids of a specific size range (limitation of claim 4).
Regarding claim 8, Wang teaches that the long nucleic acid fragments are bound to the nanomembrane (Fig. 9, right panel and paragraph 0109).	   

9.	Claims 27, 32, 37 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (Nucleic Acids Research, 1997, 25, 1085-1086).
Regarding claim 27, Kim teaches a method for isolation of high quality genomic DNA from fruit trees and confers (i.e., samples) the method comprising adding extraction buffer further comprising 250 mM NaCl (i.e., salt), 25 mM EDTA, 0.5% SDS, 200 mMTris-HCl (i.e., buffer) and adding to the sample homogenate PVP and ammonium acetate to form a mixture and the mixture is incubated and centrifuged to collect the supernatant and DNA in the supernatant is precipitated with isopropanol and the DNA pellet is collected by centrifugation from the supernatant (pg. 1085, paragraph 2). 

The DNA precipitation step of Kim meets the limitation of step ‘b’ of allowing the nucleic acid-containing sample to precipitate.
The step of separating the precipitated DNA from the supernatant of Kim meets the limitation of step ‘c’ of separating the precipitated nucleic acid from the nucleic acid remaining in solution.
The steps of Kim comprises additional components and steps but still meets the limitation of claim 27 because as discussed above Kim teaches steps ‘a’ to ‘c’ of claim 27 and said claim recited with open claim language “comprising” can include additional steps.
Also, MPEP 2111.03 makes it clear that the transitional term “comprising” is open-ended and does not exclude additional, unrecited elements (See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369,1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Also the term “comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim (Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997). In the instant case, as discussed above Kim teaches steps ‘a’ to ‘c’, which meet the limitation of claim 27.

The addition of extraction buffer further comprising PVP to the sample homogenate of Kim meets the limitation of step ‘d’ of adding a precipitation buffer comprising water (i.e., inherent to the extraction buffer), buffer, salt, and polyvinylpyrrolidone (PVP) to a nucleic acid-containing sample to produce a sample-buffer. 
Regarding step ‘e’ to ‘j’, Kim teaches centrifuging the sample-buffer to produce a nucleic acid pellet in the tube, removing supernatant from the tube, adding isoamyl alcohol to the tube, centrifuging the tube, removing the alcohol supernatant from the tube and resuspending the nucleic acid pellet in an elution buffer (pg. 1085, column 2, paragraph 1).
The teachings of DNA sample comprising of high molecular weight DNA from the sample of Kim (Fig.1) encompasses a method of size selecting nucleic acids of the preamble.

Regarding claim 37 and 39, it is noted that any one of the condition from the plurality of conditions meets the limitation of said claim. Kim teaches that precipitation buffer comprises PVP concentration, PVP molecular weight being 10,000, the presence of monovalent salt and its concentration (i.e., 250 mM NaCl), precipitation time, alcohol type, precipitation temperature, centrifugation time (pg. 1085, column 2, paragraph 1), to obtaining high molecular weight DNA (pg. 1086, column 2, last paragraph) which .

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

11.	Claims 5-7, 9, 11-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2015/0037802, as cited above) in view of Guo et al (WO 2013/181651 published Dec. 15, 2013).
	Claim interpretation: As discussed above in section 8.
	Wang and Guo teach a method for nucleic acid purification and fragment recovery and therefore are analogous arts. The teachings of Guo are specifically applied for the limitations size specific precipitation of nucleic acids of claims 5-7 and cut off value of claims 11-13 and 16 to allow desired nucleic acid size range free of oligonucleotides, nucleotides, polymerase, thus providing a fast and reliable recovery of nucleic acid fragments from various enzymatic reaction steps in the next generation steps (NGS) in the library construction, as well as with library construction workflows for all the common NGS platforms.
	Claims 5-7, 9, 11-13 and 16 are dependent from claim 1.
	Regarding claim 1, Wang teaches a method for extracting the DNA from cells comprising the step of adding a guanidine and proteinase K buffer to lyse the cells and enables DNA to subsequently bind the DNA by adding an alcoholic solution and the silica nanomembrane to precipitate and bind the DNA and further teaches taking out the unbound liquid, washing the membrane and eluting the nucleic acid (Fig. 3 and paragraph 0089, Wang claims 34-48). Wang also teaches that the method is used to enrich a sample in a particular type of nucleic acid, e.g. DNA or RNA or long nucleic acids or short nucleic acids during the binding step and washing step by adjusting the 
The artisan would recognize that combining the cell comprising nucleic acid with guanidine buffer of Wang meets the limitation of step ‘a’ of claim 1 of combining a nucleic acid-containing sample with a binding buffer to provide a binding mixture.
The artisan would also recognize that the binding of nucleic acid to the silica nanomembrane of Wang meets the limitation of step ‘b’ of claim 1 of contacting the binding mixture with a nanomembrane, wherein the nanomembrane binds nucleic acids in the binding mixture.
The artisan would further recognize that the step of enriching a particular type of nucleic acid, e.g. DNA or RNA or long nucleic acids or short nucleic acids during the binding step and washing step by adjusting the percentage of alcohol in the buffers of Wang meets the limitation of step ‘c’ of claim 1 of selecting the nucleic acids based on size during, or after binding the nucleic acids with the nanomembrane.
The artisan would also recognize that the step of taking out the unbound liquid of Wang meets the limitation of step ‘d’ pf claim 1 of separating the bound nucleic acids from the remaining sample.
Regarding claims 5-7 and 9 of performing size specific precipitation of nucleic acids prior to step ‘a’ or a size specific precipitation of nucleic acids during nucleic acid binding or performing a size specific precipitation of nucleic acids after elution or not bound to the membrane, the artisan would recognize the steps of said claims amounts to routine optimization for concentrating the nucleic acid for binding of nucleic acid on 
	Regarding claims 11-13, Wang does not specifically teach cut off value of said claims.
	Regarding claim 16, requiring the limitations first eluate comprising nucleic acid sizes below cutoff values and second eluate comprising nucleic acid sizes above cutoff value are produced from the same sample, as discussed above while rejecting claim 1, Wang teaches long nucleic acids or short nucleic acids during the binding step and washing step by adjusting the percentage of alcohol in the buffers which will lead to preferred binding and elution of a specific species or use of salts to extract a particular type of nucleic acid by adjusting the relative solubilities (paragraph 0068). The artisan would recognize that limitations claim 6 amount to routine optimization process and thus obvious over Wang. 
However the concept of selective recovery of nucleic acids of different size ranges was known in the art before the effectively filed date of the claimed invention as taught by Guo. 
Guo in the same field of endeavor teaches a method to selectively recover nucleic acid fragments comprising: a) mixing target nucleic acids with a binding buffer having a selected pH, and salt concentration to allow the nucleic acid fragments with a desired size range to be bound to a solid surface; b) applying the mixture from step a) to the solid surface so that only the nucleic acid fragments with the desired size range reversibly and non-specifically bind to the solid surface; and c) selectively recovering the bound nucleic acid fragments with the desired size range by eluting the bound 
Guo further teaches that the size specific precipitation of nucleic acids of cut off values allows desired nucleic acid size range free of oligonucleotides, nucleotides, polymerase, thus providing a fast and reliable recovery of nucleic acid fragments from various enzymatic reaction steps in the next generation steps (NGS) in the library construction, as well as with library construction workflows for all the common NGS platforms (paragraph 0050), thus providing teachings, suggestions and motivations to include desired size ranges and cut of values in the method of Wang. The artisan would be motivated use size ranges and cut of values concept of Guo in the method of Wang for further increasing the utilities of the method of Wang.
The artisan would recognize that while combining the steps of Guo in the method of Wang some routine optimization may be needed, which is within the skills of the artisan and motivated to do so for having the capability of selecting desired size ranges of nucleic acids for different downstream processes including sequencing using NGS platforms, generating overlapping sequences that is essential for assembly of nucleic acid sequences and haplotype mapping of the genome.
.

12.	Claims 40-42 are rejected under 35 USC 103 as being unpatentable over Kim et al (Nucleic Acids Research, 1997, as cited above) in view of Wang et al (US 2015/0037802, as cited above).
	Kim and Wang teach a method for isolating the nucleic acid and therefore analogous arts. The teachings of Wang are specifically applied for the limitation of claims 40-42 requiring nanomembrane purification method having the advantage of binding and release DNA/RNA without fragmenting it, achieving DNA/RNA integrity (>48 kbp), which matches gold standard phenol-chloroform extractions with a process that is simpler than beads and columns (e.g. no magnets, high speed centrifugation, or tube transfers) and having a binding capacity that is at least 5-30 fold greater than known methods employing beads and/or columns achieving high DNA quality, integrity combined with its higher extraction efficiency and its ability to load significantly more tissue into a single extraction greatly increasing molecular assay sensitivity and reproducibility (emphasis under lined by the examiner).
Claims 40-42 are dependent from claim 32.

The artisan would recognize that the addition of extraction buffer further comprising PVP to the sample homogenate of Kim meets the limitation of step ‘d’ of adding a precipitation buffer comprising water (i.e., inherent to the extraction buffer), buffer, salt, and polyvinylpyrrolidone (PVP) to a nucleic acid-containing sample to produce a sample-buffer. 
Regarding step ‘e’ to ‘j’, Kim teaches centrifuging the sample-buffer to produce a nucleic acid pellet in the tube, removing supernatant from the tube, adding isoamyl alcohol to the tube, centrifuging the tube, removing the alcohol supernatant from the tube and resuspending the nucleic acid pellet in an elution buffer (pg. 1085, column 2, paragraph 1).
The teachings of DNA sample comprising of high molecular weight DNA from the sample of Kim (Fig.1) encompasses a method of size selecting nucleic acids of the preamble.
The artisan would recognize that the limitations of claims 40-42 of performing steps a)-g) prior to or after or concurrently with a nanomembrane purification method is 
However, regarding claims 40-42, does not specifically teach nanomembrane purification method, which is taught by Wang.
Wang in the same field of endeavor teaches a method for extracting the DNA from cells or tissues comprising the step of adding a guanidine and proteinase K buffer to lyse the cells and enables DNA to subsequently bind the DNA by adding an alcoholic solution and the silica nanomembrane to precipitate and bind the DNA and further teaches taking out the unbound liquid, washing the nanomembrane and eluting the nucleic acid (Fig. 3 and paragraphs 0060, 0089, Wang claims 34-48).
Wang further teaches that the nanomembrane purification method having the advantage of binding and release DNA/RNA without fragmenting it, achieving DNA/RNA integrity (>48 kbp), which matches gold standard phenol-chloroform extractions with a process that is simpler than beads and columns (e.g. no magnets, high speed centrifugation, or tube transfers) and having a binding capacity that is at least 5-30 fold greater than known methods employing beads and/or columns achieving high DNA quality, integrity combined with its higher extraction efficiency and its ability to load significantly more tissue into a single extraction greatly increasing molecular assay sensitivity and reproducibility (paragraph 0009, emphasis under lined by the examiner), thus providing teachings, suggestions and motivation to include the nanomembrane purification steps in the method of Kim.

It would have been prima facie obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to include the nanomembrane for nucleic acid of Wang in the method of Wang with a reasonable expectation of success with the expected benefit of having better method as taught by Wang. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves including the step of performing a nanomernbrane purification method, which is routinely practiced in the art as exemplified by Wang.

13.	Claims 1-9, 11-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al (WO 2013/181651, as cited above) in view of Wang et al (US 2015/0037802, as cited above).
	Guo and Wang teach a method for isolating the nucleic acid and therefore analogous arts. The teachings of Wang are specifically applied for the limitation of claims 1-2, 8 and 9 requiring a nanomembrane having the advantage of having a binding capacity that is at least 5-30 fold greater than known methods employing beads 
	Regarding claims 1-4 and 8, Guo teaches a method to selectively recover nucleic acid fragments with a desired size range comprising: a) mixing target nucleic acids with a binding buffer having a selected pH and chaotropic salt concentration to allow the nucleic acid fragments with the desired size range to be bound to a solid surface, wherein said chaotropic salt comprises guanidinium thiocyanate (GITC) in a final concentration between 0.7-1M; b) applying the mixture from step a) to the solid surface so that the nucleic acid fragments with the desired size range reversibly and non-specifically bind to the solid surface; and c) selectively recovering the nucleic acid fragments with the desired size range by eluting the bound nucleic acid fragments from the solid surface with an eluting buffer, wherein said solid surface is silica membrane filter column or silica coated magnetic microparticles (Fig. 5, paragraphs 0030-0037, 0045 and Guo claims 1-4, the steps of instant claim 1 similar to the teachings of Guo are emphasized with the underlining), wherein the membrane is washed after nucleic acid binding to selectively remove nucleic acids of a specific size range (paragraph 0037, limitation of claim 2), wherein step c) comprises selectively binding nucleic acids of a specific size range (Fig. 5, limitation of claim 3), wherein step c) comprises selectively eluting bound nucleic acids of a specific size range (paragraph 0013, limitation of claim 4).

    PNG
    media_image3.png
    548
    480
    media_image3.png
    Greyscale

	Regarding claim 5, Guo teaches that nucleic acid fragments is precipitated onto the support using any of the known precipitants for nucleic acid and further teaches size specific precipitation (paragraphs 0037 and 0039) and nucleic acid is obtained from verities of sources including, water, urine or plasma or cell cultures (paragraph 0029). The artisan would recognize that the nucleic acids are precipitated from samples comprising large volume (e.g., water, cell cultures, urine or plasma) to concentrate nucleic acid sample before applying to the membrane. Therefore the limitation of claim 5 of wherein step c) comprises performing a size specific precipitation of nucleic acids prior to step ‘a’ would be obvious improvement over Guo.

	Regarding clam 9, Guo teaches that by adjusting the chaotropic salt concentration in the binding buffer, only certain nucleic acid fragments with a desired size range are able to bind to a solid surface, the undesired nucleic acid fragments remained in the sample mixture with the binding buffer (paragraph 0011). The artisan would recognize that by adjusting the chaotropic salt concentration in the binding buffer, even the desired range nucleic acid can be made not bind to the membrane and thus amount to routine optimization. In other words limitation of claim 9 would be an obvious improvement over Guo.
Regarding claims 11-13, Guo teaches size selection methods and/or kits provide a selection of the cut-off size between 100-300 bp or mers and/or 150-300 bp or mers and size selection methods and/or kits provide selective recovery of nucleic acid fragments between 150-700 bp or mers by adjusting the nucleic acid binding condition with appropriate volumes of the specifically formulated binding buffers with the adjusted chaotropic salt concentration and pH of the buffer before loading to a solid phase column (Fig. 5 and paragraphs 0014, 0045 and 0050).
Regarding claim 16, Guo teaches providing a second sample mixture by mixing the flow-through solution with a second binding buffer, wherein a salt concentration or 
However, regarding claims 1-2, 8 and 9, Guo although teaches silica membrane but does not specifically teach the membrane is a nanomembrane, which is taught by Wang.
Wang in the same field of endeavor teaches a method for extracting the DNA from cells or tissues comprising the step of adding a guanidine and proteinase K buffer to lyse the cells and enables DNA to subsequently bind the DNA by adding an alcoholic solution and the silica nanomembrane to precipitate and bind the DNA and further teaches taking out the unbound liquid, washing the nanomembrane and eluting the nucleic acid (Fig. 3 and paragraphs 0060, 0089, Wang claims 34-48).
Wang further teaches that the nanomembrane purification method having the advantage of binding and release DNA/RNA without fragmenting it, achieving DNA/RNA and having a binding capacity that is at least 5-30 fold greater than known methods employing beads and/or columns achieving high DNA quality, integrity combined with its higher extraction efficiency and its ability to load significantly more tissue into a single 
The artisan would recognize that while using the nanomembrane for nucleic acid isolation of Wang in the method of Guo some routine optimization may be needed, which is within skills of the artisan especially when both Guo and Wang teaches that the nucleic acid isolation method is suitable for verities of samples (Guo, paragraph 0029; Wang paragraph 0060). The artisan would be motivated to use the nanomembrane of Wang because of its high binding capacity to nucleic acids, not requiring tube transfers or high speed centrifugation and achieving higher nucleic acid yield.
It would have been prima facie obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to include the nanomembrane for nucleic acid of Wang in the method of Guo with a reasonable expectation of success with the expected benefit of having better membrane as taught by Wang. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves substituting the silica membrane with better nanomembrane with higher nucleic acid binding capacity, which is routinely practiced in the art as exemplified by Wang.

International Search Report made of Record
14.	During the prosecution of the parent PCT/US2018/040324 application (Chapter I and II) the examiners have determined that the limitations of instant claims 1-6, 8, 10 and 11, which are similar to the claims of said PCT applications are not novel over Liu et al (WO 2016 published Aug. 4, 2016, effectively filed date Jan. 27, 2015) and instant 

Conclusion
15.	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540.  The examiner can normally be reached on MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634